DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 19-24 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Specifically, the specification at ¶409 wherein “In at least one embodiment, a computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals (e.g., a propagating transient electric or electromagnetic transmission) but includes non-transitory data storage circuitry (e.g., buffers, cache, and queues) within transceivers of transitory signals. In at least one embodiment, code (e.g., executable code or source code) is stored on a set of one or more non-transitory computer-readable storage media having stored thereon executable instructions (or other memory to store executable instructions) that, when executed (i.e., as a result of being executed) by one or more processors of a computer system, cause computer system to perform operations described herein…” given the broadest reasonable interpretation does not exclude a signal.  Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (US 20180137551).
Regarding claim 1, Zheng discloses a processor (¶29), comprising: 
one or more circuits (¶29) to use one or more neural networks to generate one or more images (¶99-100  retraining of deep neural network 804 or another neural network; candidate products may for example be generated via visual comparisons with an input query image as described above, and provided to a reranking block 816; visual search result scores may determine the reranked order in which potentially previously ranked candidate products may be presented to a user in response to the image query 802) based, at least in part, upon speech input received from one or more users (¶102 user inputs, such as voice).

Regarding claim 2, Zheng discloses the processor of claim 1, wherein the one or more circuits are further to receive the speech input detected as uttered by the one or more users, and determine one or more descriptive features corresponding to the speech input (¶43 artificial intelligence framework 128 further includes a natural language understanding or NLU component 214 that operates to extract user intent and various intent parameters ; ¶55 The artificial intelligence framework 128 may act directly upon utterances from the user, which may be run through speech recognition component 210, then the NLU component 214, and then passed to context manager 218 as semi-parsed data).

Regarding claim 3, Zheng discloses the processor of claim 2, wherein the one or more neural networks include a first neural network to infer a semantic segmentation mask based at least in part upon the one or more descriptive features (¶103-105 The input query image may be masked by the deep neural network 804 to exclude regions that are not sufficiently related to the visual text content. An example of the mask is binary mask 1002, which allows only the portion of the photograph 902 (near the center of the photograph 902 in this case) that contains the visual text content to be passed through).

Regarding claim 4, Zheng discloses the processor of claim 3, wherein the one or more neural networks include a second neural network to generate the one or more images based at least in part upon the semantic segmentation mask (¶99 the retraining of deep neural network 804 or another neural network; ¶118 the methodology may retrain a neural network using the candidate product image portion; ¶119 the methodology may create or modify a list of recommended candidate products based on their respective visual similarity measure).

Regarding claim 5, Zheng discloses the processor of claim 4, wherein the second neural network is further to generate the one or more images based further upon one or more style vectors determined from the speech input, the one or more style vectors corresponding to a visual aspect of one or more objects represented in the semantic segmentation mask (¶59 A feature extraction component operates to convert raw audio waveform to some-dimensional vector of numbers that represents the sound; ¶92-94 An image signature block 808 may produce a binary hash or “image signature” that concisely describes an image or image portion, such as the localized and isolated visual text content;  Each image signature may comprise a vector of binary numbers for example, also referred to as a binary hash; The visual similarity measure may be based on the image signature or hash value that semantically represents a localized and isolated visual text portion, for example).

Regarding claim 6, Zheng discloses the processor of claim 1, wherein the one or more circuits are further to generate one or more updated images based, at least in part, upon additional speech input received from the one or more users (¶82 the NLU component 214 processes a sequence of user inputs including an original query and further data provided by a user in response to machine-generated prompts from the dialog manager 216 in a multi-turn interactive dialog; ¶100 The visual search result scores may determine the reranked order in which potentially previously ranked candidate products may be presented to a user in response to the image query 802).

Regarding claim(s) 7-12 (drawn to a system):               
The rejection/proposed combination of Zheng, explained in the rejection of processor claim(s) 1-6, anticipates/renders obvious the steps of the system of claim(s) 7-12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-6 is/are equally applicable to claim(s) 7-12. See further Zheng ¶64 & ¶72.

Regarding claim(s) 13-18 (drawn to a method):               
The rejection/proposed combination of Zheng, explained in the rejection of processor claim(s) 1-6, anticipates/renders obvious the steps of the method of claim(s) 13-18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-6 is/are equally applicable to claim(s) 13-18. See further Zheng ¶64 & ¶72.

Regarding claim(s) 19-24 (drawn to a CRM):               
The rejection/proposed combination of Zheng, explained in the rejection of processor claim(s) 1-6, anticipates/renders obvious the steps of the computer readable medium of claim(s) 19-24 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-6 is/are equally applicable to claim(s) 19-24. See further Zheng ¶64 & ¶72.

Regarding claim(s) 25-30 (drawn to a system):               
The rejection/proposed combination of Zheng, explained in the rejection of processor claim(s) 1-6, anticipates/renders obvious the steps of the system of claim(s) 25-30 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-6 is/are equally applicable to claim(s) 25-30. See further Zheng ¶64 & ¶72.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669